
	

114 HR 2233 IH: End Warrantless Surveillance of Americans Act
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2233
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2015
			Mr. Poe of Texas (for himself, Ms. Lofgren, and Mr. Massie) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of 1978 to clarify the prohibition on
			 warrantless searching of collections of communications for United States
			 persons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the End Warrantless Surveillance of Americans Act. 2.Clarification on prohibition on warrantless searching of collections of communications for the communications of United States personsSection 702(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(b)) is amended—
 (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting such subparagraphs, as so redesignated, an additional two ems from the left margin;
 (2)by striking the purpose and inserting a purpose; (3)by striking an acquisition and inserting the following: (1) In general.—In acquisition; and
 (4)by adding at the end the following new paragraph:  (2)Clarification on prohibition on searching of collections of communications of united states persons (A)In generalExcept as provided in subparagraph (B), no officer or employee of the United States may conduct a search of a collection of communications acquired under this section in an effort to find communications of a particular United States person (other than a corporation).
 (B)Concurrent authorization and exception for emergency situationsSubparagraph (A) shall not apply to a search for communications related to a particular United States person if—
 (i)such United States person is the subject of an order or emergency authorization authorizing electronic surveillance or physical search under section 105, 304, 703, 704, or 705, or title 18, United States Code, for the effective period of that order;
 (ii)the entity carrying out the search has a reasonable belief that the life or safety of such United States person is threatened and the information is sought for the purpose of assisting that person; or
 (iii)such United States person has consented to the search.. 3.Prohibition on warrantless searching of collections of communications collected under executive order for the communications of United States persons (a)In generalSection 309 of the Intelligence Authorization Act for Fiscal Year 2015 is amended by adding at the end the following new subparagraph:
				
					(C)Clarification on prohibition on searching of collections of communications of united states persons
 (i)In generalExcept as provided in clause (ii), no officer or employee of the United States may conduct a search of retained covered communications for a particular United States person (other than a corporation).
 (ii)Exception for emergency situationsClause (i) shall not apply to a search for communications related to a particular United States person if—
 (I)such United States person is the subject of an order or emergency authorization authorizing electronic surveillance or physical search under section 105, 304, 703, 704, or 705, or title 18, United States Code, for the effective period of that order;
 (II)the entity carrying out the search has a reasonable belief that the life or safety of such United States person is threatened and the information is sought for the purpose of assisting that person; or
 (III)such United States person has consented to the search.. (b)Conforming AmendmentsSection 309(b)(3)(A) is amended by striking subparagraph (B). and inserting subparagraphs (B) and (C)..
			4.Prohibition on data security vulnerability mandates
 (a)In generalExcept as provided in subsection (b), no agency may mandate or request that a manufacturer, developer, or seller of covered products design or alter the security functions in its product or service to allow the surveillance of any user of such product or service, or to allow the physical search of such product, by any agency.
 (b)ExceptionSubsection (a) shall not apply to mandates authorized under the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et seq.).
 (c)DefinitionsIn this section— (1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and
 (2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the general public.
				
